Citation Nr: 1131940	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  03-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability on the basis of surgery in March 1999 by the Department of Veterans Affairs.


REPRESENTATION

Veteran represented by:	Virginia Girad-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, C. E., T. P., D. D., and M. C.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1983 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2002 of a Department of Veterans' Affairs (VA) Regional Office (RO).

In March 2004, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is part of the record.

In a decision, dated in July 2006, the Board denied the claim for compensation under 38 U.S.C.A. § 1151 for additional disability on the basis of surgery in March 1999 by VA.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, entered in November 2007, the Court granted the Joint Motion of the parties, Secretary of VA and the Veteran, represented by counsel, and vacated the Board's decision of July 2006, and remanded the claim for compliance with the instructions in the Joint Motion.

In October 2008, the Board remanded the claim for compliance with the Court Order and Joint Motion instructions.

In October 2009, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

The claim is REMANDED to the RO.  









REMAND

In the remand in October 2009, the Board requested medical opinions on questions regarding the Veteran's claim under 38 U.S.C.A. § 1151, including whether the informed consent form signed by the Veteran substantially complied with 38 C.F.R. § 17.32.

In response, in May 2009, a VA physician expressed the opinion that deep vein thrombosis and post-phlebitis syndrome should be included in the consent for surgery.  The VA physician stated that there was no permit (consent form) for the vein stripping surgery in the record, but there was an anesthesia permit (consent form) properly executed.

The record does contain a consent form signed by the Veteran, along with the signatures of a witness and of VA physician entitled "Consent for the Performance of Operative or other Invasive Procedure and for the Administration of Topical or Local Anesthesia and/or IV Sedation."  There is also a separate consent form entitled "Disclosure and Consent for Anesthesia Services."  As the VA physician clearly did not consider the consent form for the operative procedure, the Board finds the opinion expressed is inadequate for the Board to make a fully informed decision on the claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (providing that "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis").









Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's claims file returned to Dr. S. R. S. at the Cincinnati, Ohio VAMC, who prepared the medical opinion in May 2009, for an addendum report, or if the physician is not available, another VA vascular surgeon, who is not on the staff of the Huntington VAMC, to address whether the consent form executed by the Veteran in February 1999, entitled "Consent for the Performance of Operative or other Invasive Procedure and for the Administration of Topical or Local Anesthesia and/or IV Sedation" in which the Veteran was informed of the risks of vein stripping surgery to include bleeding, infection, and recurrence, encompassed the risks of deep vein thrombosis and post-phlebitic syndrome.

[A copy of the informed consent form is attached to this remand.]

2.  After the above development has been completed, adjudicate the claim.  If the determination remains adverse to the Veteran, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


